DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 02/19/2019; and 03/11/2020 have been considered and made of record.

Oath/Declaration
The oath/declaration filed on 02/19/2019 is acceptable.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The claim 1 discloses the combination features of “the joint adjustment mechanism includes: a connecting member disposed at a position, on the support structure, corresponding to each of the four comer portions of each of the plurality of video display apparatuses; a laterally movable table movable in a lateral direction on the connecting member; a vertically movable table movable in a vertical direction on the laterally movable table; a contact portion provided at a front end portion of the vertically movable table, made of a magnet or a magnetic material, and capable of being in contact with a surface of the level difference adjustment member on a side of the positioning pin; a hole portion that 
 	The claim 4 discloses the combination features of “a position adjustment mechanism capable of adjusting a position of each of the plurality of video display apparatuses, wherein the position adjustment mechanism includes a joint adjustment mechanism responsible for position adjustment in a vertical direction and a lateral direction of each of the plurality of video display apparatuses, and a level difference adjustment mechanism responsible for position adjustment in a back-and-forth direction of each of the plurality of video display apparatuses, the joint adjustment mechanism includes: a connecting member disposed at a position, on the support structure, corresponding to each of the four comer portions of each of the plurality of video display apparatuses; a back-and-forth movable table movable in a back-and-forth direction on the connecting member; a laterally movable table movable in a lateral direction on the 
 	The claim 7 discloses the combination features of “a position of the video display apparatus is adjustable by a position adjustment mechanism provided to the multi display system, the position adjustment mechanism includes a joint adjustment mechanism responsible for position adjustment in a vertical direction and a lateral direction of the video display apparatus, and a level difference adjustment mechanism responsible for position adjustment in a back-and-forth direction of the video display apparatus, the level difference adjustment mechanism includes a level difference adjustment member that is 
 The claim 8 discloses the combination features of “the joint adjustment mechanism includes: a connecting member disposed at a position, on the support structure, corresponding to each of the four comer portions of the video display apparatus; a back-and-forth movable table movable in a back-and-forth direction on the connecting member; a laterally movable table movable in a lateral direction on the back-.  
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lewis [US 2016/0379530] discloses compression-fit digital display mounting system;
Nagamine et al. [US 2003/0217495] disclose unit connecting mechanism and image display device;
Kanno et al. [US 2020/0389987] disclose image display device and multi-display system; and
Ryu et al. [US 10,522,519] disclose display module, display device and method of assembling and disassembling display module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
03/11/2021